Citation Nr: 0930594	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a joint disorder 
(claimed as generalized joint pain).

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a left trapezius 
strain.

4.  Entitlement to service connection for a lumbar strain.

5.  Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T.Y. Hawkins, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to February 1975.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the San 
Diego, California, Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection noted 
above. The Veteran ultimately perfected an appeal of that 
decision.

In April 2007, this case was REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for 
additional development.

The appeal is once again being REMANDED to the RO via the 
AMC.  VA will notify the appellant if further action is 
required.


REMAND

As noted, this case was remanded for additional development 
in April 2007.  

As explained in that remand, the Board instructed the AMC to 
schedule the Veteran for appropriate VA examination(s) by a 
physician(s) skilled in the diagnosis and treatment of the 
orthopedic disorders at issue to determine whether any 
musculoskeletal disorder at issue, if found, bears any 
relationship to service, including any treatment or injuries 
identified in the service treatment records.  The Board also 
instructed the AMC should schedule the Veteran for an 
appropriate VA examination by a physician skilled in the 
diagnosis and treatment of psychiatric disorders to determine 
whether any psychiatric disorder, if found, bears any 
relationship to service, including any treatment or injuries 
identified in the service treatment records. 

Although the Veteran was subsequently scheduled for the 
requested examination, in February 2009, the Veteran 
indicated that he did not wish to undergo additional 
examinations because he had already been examined for the 
claimed disorders.  In March 2009, VA also received a letter 
in which the Veteran confirmed that he had indeed canceled 
the examinations and that his job as an over-the-road trucker 
made it difficult for him to coordinate appointments.  See 
letter, March 2009.

The Board is of the opinion that the AMC attempted to comply 
with the Board's instructions to the extent possible under 
the circumstances.  The Board notes that "the duty to assist 
is not always a one-way street," and that the Veteran has an 
obligation to assist in the development of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board further 
notes that it is the duty of the claimant to report for a 
scheduled examination, and when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2008).  

Since the March 2009 letter, however, the Veteran submitted 
another statement in May 2009 in which he appears to have 
indicated a willingness to report for new VA examinations.  
In that statement, he also expressed concern that his claims 
were being denied solely on the basis that he had failed to 
report for the scheduled VA examinations.  

In this regard, the Board again notes that, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, his claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  
However, those provisions apply only "[w]hen entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination."  38 C.F.R. § 3.655(a) (2008).  Thus, the 
AMC's denial was not based solely on the Veteran for failure 
to report, but rather, the AMC determined that the benefits 
sought on appeal could not be awarded based on the evidence 
of record.

Similarly, in reviewing the case in April 2007, the Board 
would not have concluded that a remand was necessary had it 
believed that any of the benefits sought on appeal could be 
awarded based on the evidence of record.  As explained at 
that time, with respect to his history as it relates to the 
orthopedic disabilities at issue, service treatment records 
revealed that the Veteran had been treated for back, neck, 
and shoulder pain during service.  Although clinical 
evaluation of the Veteran's spine, lower extremities, and 
upper extremities upon separation examination in June 1974 
produced normal findings, the Veteran indicated in the course 
of that examination that he had then or previously had a 
"trick" or locked knee, a painful or "trick" shoulder or 
elbow, and recurrent back pain.  Although there are no post-
service treatment records pertaining to the treatment of the 
Veteran for any of the disorders at issue until July 1997 
(when it was documented that the Veteran sustained a serious 
work- related back injury), the documentation of pertinent 
injuries during service present the necessity for obtaining a 
medical opinion as to the etiology of the orthopedic 
disabilities at issue.  Consequently, the necessity for 
appropriate examination(s) was found to be shown for the 
proper assessment of the Veteran's claims.  38 U.S.C.A. § 
5103A (West 2002).

Under the facts discussed above, the Board felt the Veteran's 
lay assertions of a continuity of symptomatology were of some 
probative value, particularly in light of the complaints 
noted in service.  However, even when a veteran is asserting 
continuity of symptomatology after service, there still must 
be medical evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  While one favorable medical opinion was of record in 
that regard, the physician provided no rationale or 
explanation to support his finding that the claimed 
disabilities were related to service.  Consequently, the 
Board found that another examination was needed.

With respect to the history as it relates to the dysthymic 
disorder at issue, service treatment records revealed that 
the psychiatric clinical evaluation of the Veteran upon entry 
into service produced normal findings.  During service, the 
Veteran was seen on one occasion for "personal problems" 
related to "facing separation from home, isolation in 
service, and having to do tasks in the military."  Although 
psychiatric clinical evaluation of the Veteran upon 
separation examination in June 1974 produced normal findings, 
the Veteran indicated in the course of that examination that 
he had then or previously had depression or excessive worry.  
There are no post-service medical records pertaining to the 
treatment of the Veteran for the dysthymic disorder at issue 
until a clinical notation dated in June 2000 indicated that 
the Veteran was depressed.  However, VA psychiatric 
examination dated in May 2003 resulted in a diagnosis of 
"dysthymic disorder, since childhood ongoing," and an 
assessment that it existed prior to the time of his 
enlistment and was not exacerbated therein, with the 
exception of the Veteran's introduction to significant 
substance abuse in service.

As noted by the Board in the April 2007 Remand, a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

In this case, dysthymic disorder was not shown upon the 
Veteran's entry into service.  The only evidence supporting a 
finding that the Veteran's dysthymic disorder pre-existed his 
period of service is the opinion of the VA examiner who 
examined the Veteran in May 2003.  It is noted that the same 
examiner concluded that the pre-existing disorder was not 
aggravated therein.

Based on this record, the Board concluded that additional VA 
examination is necessary to clarify whether the Veteran had 
dysthymic disorder prior to service, and, if so, whether that 
disorder was permanently aggravated by such service.

It is true that the Veteran did undergo VA examinations in 
May 2003 that addressed several of the claims at issue in 
this appeal.  However, the results of those examinations did 
not provide the specific opinions needed so as to allow the 
Board to fully evaluate the merits of the issues on appeal.  
Therefore, as the Veteran appears to have expressed 
willingness to now report for VA examination, the Board finds 
that this case must once again be remanded to allow him the 
opportunity to do so.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
VA examination(s) with respect to the 
orthopedic disorders at issue to determine 
whether any disorder at issue, if found, 
bears any relationship to service, 
including any treatment or injuries 
identified in the service treatment 
records.  The claims file and a separate 
copy of this remand must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.  The examiner must address the 
following medical question for each of the 
disorders at issue:  Is it very likely, at 
least as likely as not, or unlikely that 
any disorder at issue, if found, is 
related by etiology to service on any 
basis?  If the examiner is unable to make 
such a determination based upon the 
existing evidence, he or she should so 
state.  A complete rationale for any 
opinions expressed should be provided.

2.  Schedule the Veteran for an 
appropriate VA mental disorders 
examination determine whether any 
psychiatric disorder, if found, bears any 
relationship to service, including any 
treatment or injuries identified in the 
service treatment records.  The claims 
file and a separate copy of this remand 
must be made available to and pertinent 
documents therein reviewed by the examiner 
in connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.  Based upon 
the examination results and the review of 
the claims folders, the examiner should 
answer the following questions with 
respect to any currently present 
psychiatric disorder:

a.  What is the most likely date of onset 
of the disorder?

b.  If it is determined that the disorder 
existed before the Veteran's period of 
service, please comment as to the 
likelihood that any such disorder was 
aggravated, i.e., became permanently 
worse, during his military service, beyond 
the natural progression of the disorder.

c.  If it is determined that the disorder 
did not exist prior to his active military 
service, please comment as to the 
likelihood that any current psychiatric 
disorder is related to military service.

d.  The examining physician should set 
forth all examination findings, along with 
the complete rationale for the conclusions 
reached, in the examination report.

e.  If the examiner is unable to make such 
a determination based upon the existing 
evidence, he or she should so state. A 
complete rationale for any opinions 
expressed should be provided.

3.  Readjudicate the claims.  If any 
benefit sought remains denied, the Veteran 
should be provided another SSOC.  After 
the Veteran and his representative have 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




